Case 3:19-cv-00532-TAD-KLH Document 65 Filed 10/23/20 Page 1 of 4 PageID #: 334




                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

PRUDENTIAL INSURANCE COMPANY OF CASE NO. 3:19-CV-00532
AMERICA

VERSUS                                                  JUDGE TERRY A. DOUGHTY

WALTER JACKSON JR., ET AL                               MAG. JUDGE KAREN L. HAYES

                                MEMORANDUM RULING
        Before the Court are a Motion for Sanctions [Doc. No. 60], a Motion to Set Aside

 Judgment [Doc. No. 61], and a Motion for Reconsideration [Doc. No. 62] filed by Defendant Joy

 R. Jackson. The other parties, Walter Jackson, Jr., Polly Wright, and Express Funeral Funding,

 LLC, filed an Opposition to these motions [Doc. No. 64]. For the reasons set forth herein, all

 three motions are DENIED.

 I.     BACKGROUND

        On April 26, 2019, Prudential Insurance Company of America (“Prudential”) filed a

 Complaint in Interpleader against Express Funeral Funding, LLC (“Express”), Joy R. Jackson

 (“Joy”), Walter Jackson, Jr. (“Walter”), and Polly Wright (“Polly”) over the disposition of

 $22,000.00 in life insurance proceeds due as a result of the death of Mary D. Jackson. Mary D.

 Jackson died on November 13, 2018.

        On June 18, 2019, Polly and Walter filed a Cross Claim against Joy [Doc. No. 14]. On

 November 26, 2019, Prudential filed a Motion for Interpleader Deposit [Doc. No. 39] seeking to

 deposit the life insurance proceeds into the registry of the court. On December 26, 2019, a

 Judgment was signed, granting Prudential’s Motion for Interpleader Deposit, terminating
Case 3:19-cv-00532-TAD-KLH Document 65 Filed 10/23/20 Page 2 of 4 PageID #: 335




 Prudential as a party in this proceeding and depositing $22,000.00 into the registry of the court.

        As the remaining parties prepared for trial, all parties agreed at a pretrial conference held

 on July 8, 2020, to transfer the funds to the state court registry by joint motion, in a separate

 action to be filed in the same court where the succession proceedings were pending [Doc. No.

 54]. The pretrial conference and trial were continued , and counsel were to file their motion

 within thirty (30) days. A status conference was set for August 11, 2020.

        At the status conference held on August 11, 2020, the parties asked for additional time to

 file their joint motion to transfer funds to the state court registry [Doc. No. 55]. The motion was

 granted, and another status conference was set for September 18, 2020. Counsel were to file

 their joint motion before the date of the status conference.

        On September 8, 2020, a joint motion to Transfer Interplead Funds into State Court [Doc.

 No. 56] was filed. The Joint Motion requested an order directing the Clerk of Court to transfer

 the funds being held to the Sixth Judicial District Court, Parish of Madison.

        A Judgment was signed on September 9, 2020 [Doc. No. 57], ordering the Clerk of Court

 to deposit with the Clerk of Court for the Sixth Judicial District Court, Madison Parish, the

 proceeds of the life insurance policy. Although the parties had indicated at the July 8 pretrial

 conference that a separate action between the parties was to be filed in Madison Parish, a

 separate suit had not been filed. See [Doc. No. 54].

        After the Deputy Clerk for the Western District of Louisiana found no separate suit

 existed between the parties, the Judgment was changed to reflect the proceeds be deposited in the

 only suit existing in Madison Parish, involving these parties, “Succession of Mary Lee Dunbar

 Jackson”, Case No. 5055, Madison Parish, Louisiana. The Interpleader disbursement was

 completed on September 10, 2020, and the sum of $22,067.21 was thereafter mailed to the

 Madison Parish Clerk of Court.

                                                   2
Case 3:19-cv-00532-TAD-KLH Document 65 Filed 10/23/20 Page 3 of 4 PageID #: 336




        Joy filed the pending motions on September 18, 2020 [Doc. Nos. 60, 61, and 62] asking

 to set aside the Judgment, for reconsideration, and for sanctions against the opposing attorney.

 Joy maintains the motion falsely stated it was a joint motion without her consent.

        Express, Walter, and Polly responded [Doc. No. 64]. Express, Walter, and Polly’s

 counsel attached documentation showing emails sent to Joy on July 30, August 30, and

 September 8, 2020, inquiring about the joint motion and order, but received no response. The

 September 8, 2020 email attached a copy of the proposed motion and order and indicated it

 would be filed if no responses were received. Not receiving any response from Joy, the Joint

 Motion to Transfer Interplead Funds into State Court was filed without change.

 II.    LAW AND ANALYSIS

        After reviewing the entire record, Joy R. Jackson’s Motion for Sanctions [Doc. No. 60],

 Motion to Set Aside Judgment [Doc. No. 61] and Motion for Reconsideration [Doc. No. 62] are

 DENIED. The parties had previously agreed at the July 8, 2020 Pretrial Conference [Doc. No.

 54] to a “joint motion” to transfer the proceeds. Both counsel asked Judge Hayes at the

 September 8, 2020 conference for additional time to file their “joint motion.” The parties

 contemplated a joint motion was to be filed. After preparing the joint motion, sending Joy a

 copy, and hearing nothing, the joint motion was filed. Nothing opposing the joint motion was

 filed by Joy until ten (10) days later, on September 18, 2020. By that time, the funds had already

 been disbursed and sent to the Madison Parish Clerk of Court.

        Nothing warrants the Judgment to be set aside, modified, or sanctions. Joy also

 complains that the proceeds should not have been filed in the Succession of Mary Jackson

 proceeding. A simple solution would be to file a separate state court proceeding in Madison

 Parish (which was supposed to have been done after the July 8, 2020 Pretrial Conference) and

 file a motion asking for one of the good judges for the Sixth Judicial District Court to transfer the

                                                  3
Case 3:19-cv-00532-TAD-KLH Document 65 Filed 10/23/20 Page 4 of 4 PageID #: 337




 proceeds to the new suit. This Court no longer has any jurisdiction over proceeds which have

 been filed into the registry of the Court of Madison Parish.

 III.   CONCLUSION

        For the above reasons, Joy R. Jackson’s Motion for Sanctions [Doc. No. 60], Motion to

 Set Aside Judgment [Doc. No. 61] and, Motion for Reconsideration [Doc. No. 62], are DENIED.

        MONROE, LOUISIANA this 22nd day of October, 2020.



                                                      _____________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE




                                                  4
